Title: To James Madison from Richard Bland Lee, 27 April 1816
From: Lee, Richard Bland
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            April 27 1816
                        
                    
                    I have just received a letter from Mr. Francis Corbin whom you well know, he professes & I believe sincerely feels the highest personal respect for you. You probably know as well as I do, that he is a gentleman of very large property. He begs me to suggest to the President, that he would be pleased to be nominated one of the Commissioners to receive the subscriptions to the Bank of the U. States at Richmond; and further that he might be useful in promoting the success of that institution in the State of Virginia. With very great respect & consideration Yr. Obt. Sert.
                    
                        
                            Richard Bland Lee
                        
                    
                